Citation Nr: 0722940	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid type 
schizophrenia, currently rated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty from June 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals, 
hereinafter the Board, on appeal from rating decisions of 
February 2001 and July 2002 issued by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Chicago, 
Illinois.  

The issues now on appeal were initially denied by the Board 
in a December 2002 decision.  The veteran was notified of 
that action and he, along his accredited representative, 
appealed to the US Court of Appeals for Veterans Claims (the 
Court).  In April 2003, the Court vacated the December 2002 
Board decision, and returned the case to the Board for action 
consistent with the Court's Order.  Subsequently, the Board 
remanded the claim in July 2004.  

The issues were returned to the Board and in August 2005, the 
Board once again denied the issues on appeal.  Once again the 
veteran appealed to the Court, and once again the Court 
vacated the Board's August 2005 decision.  The Court remanded 
the claim to the Board, which in turn, in October 2006, 
remanded the claim to the RO via the Appeals Management 
Center (AMC) for additional development.  The claim has since 
been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this action.

2.  The veteran's schizophrenia is manifested by mild 
symptoms and some difficulty in social or occupational 
functioning; however, the disability does allow him to 
maintain some meaningful interpersonal relationships.  

3.  The veteran's Global Assessment of Functioning Scores 
(GAF) have ranged between 55 to 65.

4.  The veteran's sole service connected disability is 
schizophrenia which has been assigned a 30 percent disability 
evaluation.  

5.  The veteran completed four years of high school, and has 
occupational experience in the area of truck driving, at 
which he last worked in the early 1990's, and he has had 
subsequent self-employment.

6.  The veteran's service-connected disability 
(schizophrenia) alone, when evaluated in association with his 
educational attainment and occupational experience, has not 
rendered him unable to obtain or retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.7, 
4.132, Diagnostic Code 9203 (2006).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent in 
February 2002, November 2004, and, in a modified form, again 
in October 2006 to the appellant.  The first letter was sent 
to the veteran prior to the initial agency of original 
jurisdiction (AOJ) decisions and the remaining two were sent 
after the initial rating actions.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation and for a TDIU, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ, the Appeals 
Management Center (AMC), and finally the Board.

Despite the fact that the more detailed notice letters were 
provided to the veteran after the initial AOJ decisions, the 
Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the more detailed VCAA letters were sent to the veteran 
after the unfavorable AOJ decisions that are the basis of 
this appeal were already decided.  The Court acknowledged in 
Pelegrini that where the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the more detailed notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his increased 
evaluation and TDIU claims. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  The Board would 
add that as a result of the Board's October 2006 remand, the 
VA has obtained the veteran's records from the Social 
Security Administration (SSA), and these records have been 
included in the claims folder for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records and the Board's development instructions in 
the Board's latest remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that, as a result of 
the veteran's claim, a number of examinations have performed 
and those results have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with a 
Dingess type information in a letter that was sent by the AMC 
in October 2006.  This letter specifically discussed the 
contents of Dingess and how the precepts of Dingess claim 
could affect the veteran's case.  Because this notice has 
been provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings and TDIU claims.  He 
has been advised of the evidence considered in connection 
with his appeal and what information VA and the appellant 
would provide.  He has been told what the VA would do to 
assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

I.  Increased Evaluation - Schizophrenia

The veteran has contended that his service-connected 
schizophrenia is under rated, at an evaluation at 30 percent, 
and has asked that the VA grant his request for a higher 
disability rating.  Disability evaluations are determined by 
the application of a schedule of ratings that is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R., Part 4 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2006) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2006) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

This disability has been rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9203 
(2006).  The regulations at 38 C.F.R. § 4.130 (2006) 
establish a general rating formula for mental disorders.  The 
formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9203 (2006).  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2006) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  It is not 
required to find the presence of all, most, or even some, of 
the enumerated symptoms recited for particular ratings.  The 
use of the phrase "such symptoms as", followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  The evidence 
considered in determining the level of impairment under 38 
C.F.R. § 4.130 (2006) is not restricted to symptoms provided 
in that diagnostic code.  Instead, the rating specialist is 
to consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, as revised in the 1994, fourth edition 
(DSM-IV).  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause an occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in that diagnostic code, the appropriate, 
equivalent rating will be assigned.  See generally Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Under the above criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

The 30 percent rating for schizophrenia has been in effect 
since October 1995.  The record shows that the veteran did 
not appeal an August 1999 RO rating decision that continued 
this evaluation.  Nevertheless, approximately a year later, 
the veteran submitted a claim in September 2000 requesting 
that his disorder be given a higher evaluation.  He supported 
his claim with a statement, dated February 2000, from a 
clinical psychologist.  The clinician stated that the veteran 
had impaired judgment and abstract thinking, disturbances of 
motivation and mood, and an inability to maintain any work 
due to paranoid schizophrenia, chronic pain syndrome, and 
depression.

Contemporaneous VA clinical records show in June 1999 the 
veteran was alert and oriented, with normal speech and a 
stable, appropriate affect.  His mood was fairly euthymic and 
there was no evidence of psychosis.  His insight and judgment 
were characterized as fair and he displayed no suicidal or 
homicidal ideation.  The examiner reported schizoaffective 
disorder by history, currently fairly stable, and a GAF score 
of 57.  The January 2000 report was consistent with the 
previous mental status evaluation, other than noting a mildly 
irritable mood.  The examiner felt the veteran's report of 
hearing voices was somewhat questionable.  In June 2000, he 
brought his two young children to the appointment and the 
examiner noted that the veteran appeared anxious and under 
great stress in attempting to cope with his children's' 
behavior.  Otherwise, the mental status and GAF score were as 
reflected in the previous reports.

The VA examiner in November 2000 reported related attending 
counseling sessions two times a month and appointments with a 
psychiatrist every six months for medication maintenance.  
The examiner reported the veteran had warm and positive 
family relationships.  He started his own business selling 
antiques over the Internet and his choice of work had been 
influenced by his desire to limit contact with other people.  
Reportedly he had been a truck driver for about thirty years 
until 1994.

The examiner noted the veteran drove himself to the 
appointment.  The veteran was described as oriented in three 
spheres, and having good eye contact, intact memory and 
intellectual functioning, and rational, relevant, coherent, 
logical and goal-directed speech.  His affect was appropriate 
and his mood was mildly anxious at times, but there was no 
evidence of panic symptoms and his grooming and hygiene were 
adequate.  His attention and concentration were adequate and 
his overall memory and intellectual functioning appeared 
intact.  He denied suicidal thought, plan or history, his 
insight was limited and his judgment and impulse controls 
appeared adequate.  The examiner noted that the veteran did 
not put forth his best effort on some of the assessment tasks 
and that secondary gain issues were clearly present, 
including apparent symptom exaggeration and distortion.  The 
examiner reported the diagnosis of paranoid type 
schizophrenia, in partial remission, and a GAF score of 58.  
The examiner opined that the veteran had moderate impairment 
in social and occupational functioning and appeared competent 
to handle any benefits to which he may be entitled.

The records received from the private clinical psychologist 
noted in December 2000 that the veteran's mood was level and 
that he was less suspicious, more confident.  In January 2001 
when seen again by the same psychologist, the medical 
provider classified the veteran as "unchanged".  It was 
reported that the veteran was going to more auctions, which 
helped with his socialization, and that he appeared to have 
less paranoia.  When he was seen the following month, after 
VA turned down his request for an increased rating, the 
examiner noted that the veteran felt increasing problems, and 
he displayed a tense affect and was somewhat tangential and 
vague.

The VA clinical reports show that in December 2001, during 
treatment directed to an orthopedic disability, he was 
described as alert and oriented, with no sensory or 
perceptual deficits, and no more than moderate anxiety.  A 
psychiatric assessment characterized him as calm and relaxed.

It was reported on an April 2002 VA social and industrial 
survey that the veteran reportedly lived with his girlfriend 
and their two children.  The interviewer noted that he spoke 
in normal tones to the child that accompanied him, but 
engaged in labored breathing when talking to the social 
worker; and that the veteran was somewhat hostile during the 
interview.  The veteran related being unable to work because 
of paranoid thoughts, including thoughts that co-workers 
talked about him.  Most of the veteran's presentation 
regarding an inability to work, however, was focused on his 
pain and not the effects of his schizophrenia.  He asserted 
that he did not socialize because he no longer consumed 
alcoholic beverages and that he enjoyed attending his 
children's sports events.  The veteran did not exhibit any 
signs of experiencing hallucinations or any other symptoms of 
schizophrenia and the social worker opined that the veteran 
did not appear to have experienced an increase in symptoms 
since his release from service or the previous examination.  
The clinician noted the disability was characterized as being 
in partial remission.  The interviewer stated that it did not 
appear from the record that the veteran received outpatient 
treatment or took psychotropic medication at this time, but 
that he continued to receive treatment for various physical 
conditions.

On a VA psychiatric examination later in April 2002, it was 
noted that the veteran's claims file and medical record were 
reviewed.  The veteran stated that he had not participated in 
any psychiatric treatment for approximately one and one-half 
years, that he no longer required medication for 
schizophrenia, and that he had not noticed a difference in 
his well being since he stopped taking prescribed medication 
for schizophrenia.  The veteran did, however, complain of 
increased paranoia and difficulty sleeping.  He described his 
relationship with his girlfriend of twenty years as good and 
his relationship with his children, including a child from a 
previous marriage, as "great, super".  The veteran stated 
that he stopped working in the mid-1990's because of 
physical, not psychiatric, problems and intimated that he no 
longer did antique sales over the Internet.  The examiner 
reported the veteran's speech was normal, that his eye 
contact was fairly good, and that he was oriented in three 
spheres.  His thought process was normal with logical and 
goal-directed responses and his hygiene and grooming were 
adequate.  The veteran reported that he could not tell any 
difference when he took medication.  He did not report any 
hallucinations or obsessive-compulsive behaviors and his 
concentration and memory functions appeared to be intact.  He 
reported feeling depressed and having difficulty sleeping 
because he worried people were trying to get him.  According 
to the report the veteran's judgment and impulse control had 
been somewhat poor in the past.  The examiner's diagnosed 
history of paranoid type schizophrenia in remission and 
assigned a GAF score of 65.  The examiner noted that there 
was no evidence of psychotic symptoms and opined that there 
were no psychiatric problems present which would preclude 
employability.

As a result of the Board's last remand, the Board obtained 
the veteran's records from the Social Security Administration 
(SSA).  It is noted that in 1995, the veteran was classified 
as having depression and that this depression impacted his 
ability to work.  Claims adjudicated in 1996 and 1997 
reflected the diagnosis of major depression, not 
schizophrenia.  The Board points out the decision made by the 
SSA ALJ in January 1997 which states that, for SSA purposes, 
the veteran's mental condition was not impacting on the 
veteran's ability to work but that the veteran had moderate 
difficulties in social functioning, concentration, and 
attention.  It was reported that the ALJ recognized that the 
veteran's major depression caused more problems vice his 
previously diagnosed paranoid type schizophrenia.  The Social 
Security Administration did not have medical records from 
1999 to the present showing treatment for or manifestation 
involving schizophrenia.  

The Board concludes that the record in this case does not 
present a legitimate question over the degree of disability 
manifested by service-connected psychiatric disability.  VA 
treatment records and rating examinations were supplemented 
with private clinical reports that offered additional insight 
into the veteran's disability.  However, the Board must point 
out that this is a claim for an increased evaluation and the 
most recent evaluation results are given precedence and it 
was clearly relevant and adequate for rating purposes as it 
was based on a current interview of the veteran and a review 
of the record.  That same evaluation report also contained a 
social and industrial survey.  See Powell and Francisco, both 
supra.

Thus, based on the recent comprehensive VA evaluation, 
contemporaneous outpatient reports, and the veteran's SSA 
records, the Board concludes that the veteran's schizophrenia 
is more nearly indicative of some difficulty in social, 
occupational, or school functioning.  However, the results 
indicate that the veteran has been generally functioning well 
and he has been enjoying some meaningful interpersonal 
relationships.  Nevertheless, the Board does recognize that 
the veteran might have difficulty in establishing and 
maintaining many social relationships.  This disability is 
adequately compensated by the 30 percent evaluation since the 
symptoms contemplated in the GAF of 65 are represented in the 
examples listed in the 30 percent evaluation criteria.  As 
noted previously, it is not necessary that all the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present.  Yet, it is evident from the 
examiner's summary that the level of impairment reflected by 
the veteran's presentation is more nearly approximated in the 
30 percent evaluation.  Mauerhan, 16 Vet. App. at 442.  
Accordingly, an evaluation higher than 30 percent for 
schizophrenia is denied on a schedular basis.

The next higher evaluation of 50 percent does not comport 
with the veteran's disability picture as reflected overall on 
the recent evaluation, or contemporaneous clinical reports of 
his symptoms.  He undoubtedly has appreciable occupational 
and social impairment, but he was able to maintain self-
employment and did not manifest, for example, flattened 
affect; circumstantial, circumlocutory, or stereotyped speech 
or panic attacks characteristic of reduced reliability and 
productivity.  He did not demonstrate difficulty in 
understanding complex commands, has not suffered from 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks) 
or disturbances of motivation and mood.  Moreover, he 
appeared to have maintained effective social relationships 
with his children and has experienced a long-term 
relationship with his girlfriend.  The level of functioning 
associated with his psychiatric disability clearly more 
nearly approximate the 30 percent rating that contemplates a 
disability where the veteran is generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
The former is shown by the absence of any formal treatment 
program for several years and the latter clearly reflected in 
the significant interpersonal relationships he maintains.  An 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2006).  However, there is nothing in the presentation on the 
examinations or outpatient reports that would reasonably 
raise a question as to the applicability of the scheduler 
standards in this case.

II.  TDIU

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2006).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2006), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2006), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2006).  A TDIU 
presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, the Board cannot 
overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2006).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) 
(2006).  Generally, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2006), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a) (2006), such 
case shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2006).  In the present 
case, the veteran does not meet the threshold for schedular 
consideration since the veteran's sole disability, that of 
schizophrenia, is rated as 30 percent disabling.  

The veteran reported working long term as a truck driver 
until the early 1990's when he reported being too disabled to 
work.  Thereafter, he began a self-employed antiques sales 
business over the Internet.  The VA examiner in 2002 did not 
find that the service-connected psychiatric disorder 
interfered with employment.  The veteran told the VA examiner 
in November 2000 that he received SSA disability for both 
physical and psychiatric problems and he told the examiner in 
2002 that he had received SSA benefits for about six years.  
A review of the SSA records indicate that the veteran was 
found to be disabled as a result of a back disability, 
alcohol and drug usage, a pulmonary disability classified as 
"breathing difficulty", a major depressive disorder, and 
possibly schizophrenia.  It is pointed out that the SSA did 
not specifically attribute the veteran's problems with 
employability solely and singularly due to his service-
connected schizophrenia.  Instead, nonservice-connected 
disabilities were a significant reason given by the SSA when 
it awarded benefits to the veteran.  

To put it differently, the veteran's physical problems, 
symptoms, and manifestations, which are referenced in the VA 
records, undoubtedly compromise the range of jobs available 
to him at some exertional levels.  It is relevant to note 
that the VA examiner in 2002 opined that the psychiatric 
disability at present would not preclude employability.  In 
fact the examinations consistently report schizophrenia as 
being in some level of remission.

After reviewing the veteran's record, including all of the 
records provided by the SSA, the Board is unable to find that 
the veteran's service-connected schizophrenia renders him 
unable to secure or maintain substantially gainful 
employment.  His service-connected disability and its impact 
on his employability was discussed in recent VA medical 
examination which the Board finds is entitled to substantial 
probative weight against the claim for a TDIU.

Here, although the veteran contends that his service-
connected psychiatric disability renders him to be unable to 
be employed, the Board finds substantial probative weight 
against the claim in the recent VA examination and the 
reported SSA determination.  The recent VA examiner did not 
find the psychiatric disability being evaluated sufficient to 
render the veteran unemployable.  In addition, the SSA 
determination did not find that the psychiatric disability 
alone would prevent all substantially gainful employment.  
Furthermore, the veteran recently reported that he was able 
to engage in sedentary work in front of a computer, which is 
evidence tending to show that he could perform a sedentary 
occupation that utilized his skills, his psychiatric 
disability notwithstanding.

The Board notes that the veteran is not service connected for 
physical disabilities that are noted as having been 
determinative in the adjudication of his SSA claim.   That 
is, he is only service-connected for schizophrenia; he is not 
service-connected for a major depressive disorder or for 
alcohol/drug usage.  From the obtained SSA records, it is 
clear his service-connected and nonservice-connected 
psychiatric disorders were not the disabilities, either 
jointly or singularly, considered in supporting the SSA 
determination.  Furthermore, the TDIU claim is a claim for 
increase so the current reports directed to employability are 
given precedence over remote SSA records where as here the 
current reports are adequate and relevant to the rating 
issue.  The Board has not ignored the SSA determination and 
has accepted the SSA conclusions.  Nevertheless, the Board 
has explained the reasons for not accepting the SSA 
conclusions as determinative in this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (citing Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991)).

In summary, the recent VA examination offered no support to 
the VA TDIU claim.  It assessed the impact of service-
connected disability on employability and did not conclude 
his disability would render him unemployable after 
considering limitations that might exist.  This medical 
opinion appears to have been based upon a consideration of 
the pertinent record and is entitled to substantial weight in 
view of the thoroughness of the evaluation.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

The determinative evidence as discussed herein supports the 
proposition that he is not unemployable solely due to his 
service-connected disability.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of 38 C.F.R. 4.16(b) (2006) provides that a TDIU 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  However, the weight of the evidence shows the 
unemployability, if present, is more likely the result of 
nonservice-connected disability.  See, for example, Gleicher 
v. Derwinski, 2 Vet. App. 26, 28 (1991).  

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service-connected disability.  See 38 C.F.R. 
§ 4.16(b) (2006).  Because the evidence does not show that a 
service-connected disability renders him unemployable, there 
is no basis to support an extraschedular TDIU rating.  The 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra.


ORDER

1.  Entitlement to a disability evaluation in excess of 30 
percent for schizophrenia is denied.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


